Case 2:12-cv-00102-SFC-RSW ECF No. 590-12 filed 07/31/20   PageID.20792   Page 1 of
                                      3




                     EXHIBIT 7
Case 2:12-cv-00102-SFC-RSW
      Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2095
                                      590-12
                                         Filed:filed
                                                  05/16/16
                                                     07/31/20
                                                           1 of 2.
                                                                PageID.20793
                                                                   PageID #: 96672
                                                                                Page 2 of
                                         3


                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
  __________________________________________
                                             )
  In re POLYURETHANE FOAM ANTITRUST          )
  LITIGATION                                 )
  __________________________________________)     MDL Docket No. 2196
                                             )    Index No. 10-MD-2196 (JZ)
  This document relates to:                  )
                                             )
  ALL DIRECT PURCHASER CLASS ACTIONS )
  __________________________________________)

                                               ORDER


         AND NOW, this ____           May
                        16th day of _____________, 2016, upon consideration of Plaintiffs’

  Motion and Memorandum in Support for Order to Approve Distribution of Settlement Funds to

  Class Members and Payment of Notice Fees for the Direct Purchaser Settlement Classes, it is

  hereby ORDERED that the Motion is GRANTED. The Court APPROVES Plaintiffs’ request

  for direct distribution of the Net Settlement Funds, which consists of $1,480,441.56 from the

  Vitafoam Settlement; $69,222,808.53 from the Carpenter Settlement; $25,509,468.80 from the

  Leggett & Platt Settlement; $12,717,225.59 from the FFP Settlement; $47,704,871.32 from the

  FXI Settlement; $25,437,801.56 from the Future Foam Settlement; $9,898,652.51 from the

  Hickory Springs Settlement; $77,906,766.92 from the Mohawk Settlement; and $14,146,349.21

  from the Woodbridge Settlement. The Court approves the administrative determinations of the

  Claims Administrator, Garden City Group, as set forth in Exhibits C, D, H, J, N, and R to the

  May 5, 2016 Declaration of Lori Castaneda, as to the Claims submitted by the various Settlement

  Classes and directs that the Net Settlement Funds should be distributed expediently pursuant to

  the distribution calculations set forth in Exhibits D, J, and R to the May 5, 2016 Declaration of

  Lori Castaneda.
Case 2:12-cv-00102-SFC-RSW
      Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2095
                                      590-12
                                         Filed:filed
                                                  05/16/16
                                                     07/31/20
                                                           2 of 2.
                                                                PageID.20794
                                                                   PageID #: 96673
                                                                                Page 3 of
                                         3


         The Court also APPROVES Plaintiffs’ request for payments to the Claims Administrator

  for fees incurred to date, as set forth in Exhibit Q to the Declaration of Lori Castaneda. Such

  fees are as follows: $3,416.85 from the Leggett & Platt settlement fund; $9,271.05 from the

  Carpenter settlement fund; $11,508.46 from the FXI settlement fund; $3,741.04 from the

  Hickory Springs settlement fund; $18,795.04 from the Mohawk settlement fund; $3,069.98 from

  the FFP settlement fund; $6,134.68 from the Future Foam settlement fund; and $9,590.39 from

  the Woodbridge settlement fund.

         SO ORDERED.

  Signed this 16th         May 2016.
              ___ day of ______,

                                                               BY THE COURT:

                                                                s/ Jack Zouhary
                                                               ________________________
                                                               JACK ZOUHARY
                                                               UNITED STATES DISTRICT JUDGE




                                                   2
